Citation Nr: 1707374	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  06-22 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial total rating for obsessive -compulsive disorder from February 1, 2002 to February 16, 2005.


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1997 to January 2002.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied an increased rating for obsessive compulsive disorder with depression (psychiatric disability), then rated 30 percent disabling.

In July 2008 and February 2010, the Board remanded the appeal for further development, including adjudication of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In the Introduction to its August 2011 decision, the Board noted that there was no evidence that the claim for a TDIU had been adjudicated.  However, given that the Board was granting an increased 100 percent rating for obsessive compulsive disorder with depression for the entire appeal period, the claim for a TDIU was moot.  The Board granted an increased 100 percent rating for obsessive compulsive disorder with depression and dismissed the claim for a TDIU.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand, the appellant and VA General Counsel noted that the Board assigned a 100 percent rating for the Veteran's service-connected psychiatric disability "throughout the appeal period" and "appropriately" did not assign an effective date for that rating.  See Joint Motion at page 1.  The parties agreed the decision left open the question of whether the evidence supported the grant of a TDIU during the 1-year period prior to the date of the claim for increase.  38 C.F.R. § 3.400(o) (2016).

In September 2012, the Court vacated and remanded that portion of the Board's decision that dismissed the claim for TDIU.

In an October 2011 rating decision, the RO effectuated the Board's August 2011 decision, and granted a 100 percent rating for the Veteran's psychiatric disability, effective February 16, 2005.

In April 2013, the Board remanded the Veteran's appeal so that the RO could adjudicate whether the Veteran was entitled to a TDIU in the year prior to his claim for an increased rating for his service-connected psychiatric disability.  A September 2016 rating decision denied the Veteran's claim.

On review of the Veteran's entire record, the Board notes that after the April 2003 rating decision, new and relevant evidence was added to the Veteran's claim within one year.  Specifically, VA treatment records from May 2003 indicate that the Veteran experienced anxiety about something almost all of the time and that he would likely develop chronic, physical ailments resulting from psychological stress and conflict.  The treatment records also indicate that the Veteran tended to be highly ruminative and obsessive.  As the Court has held that new and material evidence received within the appeal period keeps an appeal from becoming final, the Board finds the relevant period under consideration is from the Veteran's date of discharge to February 16, 2005, when the Veteran was granted a 100 percent rating for his obsessive-compulsive disorder.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2016).  Thus, the Board will consider whether the Veteran is entitled to a total rating prior to February 16, 2005.  


FINDING OF FACT

From February 1, 2002 to February 16, 2005, the Veteran's psychiatric disability was manifested by total occupational and social impairment.


CONCLUSION OF LAW

The requirements for an initial evaluation of 100 percent for obsessive-compulsive disorder with depression have been met, since the effective date of service connection.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9404 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Ratings

The Veteran's psychiatric disability, specifically obsessive-compulsive disorder with depression, is rated under Diagnostic Code 9404. 

Obsessive-compulsive disorder that manifests with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events) warrants an evaluation of 30 percent.  38 C.F.R. § 4.130, DC 9404.

A 50-percent evaluation will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Service treatment records indicate that in November 1999, the Veteran was seen for an emergency evaluation of suicide risk.  His diagnosis was dysthymic disorder with superimposed major depressive disorder and obsessive-compulsive personality disorder.  He attended a therapy session with his father, which focused on the continued need for therapy to deal with grief and loss issues over a lack of close family relationships in childhood due to obsessive negative thoughts as well as frustration with lack of family intervention despite his nondisclosure.  

September 2001 service treatment records indicate that he was again escorted by his commander for evaluation of suicide risk.  

Service treatment records from October 2001 indicate that the Veteran continued to feel lonely and isolated in his obsessive thoughts.  He reported that his continued obsessive thoughts also limited his ability to function and "get through the day."

Service treatment records from November 2001 document that the Veteran reported a decrease in dwelling on obsessive thoughts; however, he was "still searching for what [he] lost."  

Service treatment records from December 2001 document a diagnosis of obsessive-compulsive disorder.  On examination, the Veteran continued to report a high level of self-doubt and had not taken any steps to prepare for discharge because of his inability to decide what to do and his fears of what it will be like living at home with his parents.  The examiner indicated that while the Veteran continued to have significant emotional impairment in his functioning, the impairment was largely due to his self-doubt and difficulty with him not living up to his sense of the ideal.

Service treatment records from January 2002 document that the Veteran was accompanied by his sergeant to the mental health clinic who was concerned about his recent behavior and possible risk of self-harm.  

VA treatment records from April 2003 note that Veteran reported that his "depression and anxiety [were] both bad."  He stated that it was within the previous couple of years that he "was not able to function."  The examiner noted that his speech was relevant and coherent.  He reported feeling anxious, depressed, and isolated.  The examiner noted that the Veteran did not suffer from symptoms of obsessive compulsive disorder and did not describe having a clear panic attack.  He also reported that the Veteran's "insight and judgment [were] fair, except that he [was] suffering and could have sought mental health treatment earlier."  It was noted that the Veteran was unemployed.  

The Veteran was afforded a VA examination in April 2003.  On examination, he described himself as an absolute perfectionist who had been very hard on himself.  He had very low self-esteem, and could not perform well enough to satisfy himself.  The examiner noted that the Veteran had not had any psychiatric treatment since service.  On examination, the Veteran was obsessing about what he was going to do with the rest of his life.  The examiner stated that "he cannot even consider the possibility of a part-time job until he has decided on a game plan for his life."  The examiner noted that the Veteran spent most of his time obsessing about what he was going to do and was essentially paralyzed and incapable of doing anything.  He was incurring negative opinions from most of his family members and the examiner noted that he adopted a posture of psychologically "rinsing his hands" and not being sure about what he wanted to do concerning anything.  The Veteran reported that he was depressed and sad because he felt that his life was going nowhere and felt that he was trapped in his own obsessiveness.  He reported that he had never really been able to sustain interpersonal relationships.  The examiner noted that the Veteran was living with his father and his younger sister.  Unusual conversation style was noted with a tendency to ramble, offer generalities, and to stop and start sentences, stammer, and essentially "take things back" that he had already said.  The Veteran stated that he felt trapped in his own thought process and that he was unable to do anything that made any sense.  The examiner noted that the Veteran was completely anhedonic, without energy or motivation.  The examiner assigned a global assessment of functioning (GAF) score of 65.

VA treatment records from May 2003 document that the Veteran felt anxiety about something almost all of the time.  The examiner noted that the test results suggested that he would develop chronic, physical ailments resulting from psychological stress and conflicts, and that he was fearful and frequently phobic.  The examiner stated that the Veteran was more sensitive than others, inclined "to take things hard," and that his feelings were easily hurt.  The Veteran reported that life was a strain for him much of the time and he felt that he was unable to get things done.  The examiner also noted that the test results suggested that the Veteran had problems concentrating and sometimes felt he was about to "go to pieces."  He also noted that the Veteran tended to be highly ruminative and obsessive, but at the same time, it was likely that he would deny the existence of psychological problems.  He stated that the Veteran was likely to be unconcerned about his physical ailments, that he lacked confidence, and that he believed himself to be useless.  The examiner noted that although the Veteran was not suicidal at that point, he needed to be monitored for suicidal ideation.  

VA treatment records from June 2003 document that the Veteran was obsessive with his thinking.  The examiner noted that he would repeatedly ponder events that occurred in the past, such as what he could have done so he would not have become so emotionally distressed.  He affect as flat with a somber mood.  He had poor eye contact and appeared anxious in the office setting.  His sleep patterns were erratic.  

VA treatment records from February 2005 document that the Veteran had racings thoughts, was panicked, and felt a sense of impending doom with fleeting suicidal thoughts with no plan.  Treatment records note that he was fearful of going out anywhere and of being around people in general, yet, at the same time, he was afraid of being alone.  

Private treatment records from October 2005 document that the Veteran was admitted for psychiatric treatment and was administered medication against his will "as a lifesaving means".  The Veteran was noted to be dangerously psychotic and withdrawn.  He refused medication, was losing weight, and stayed in bed all day long in spite of encouragement.  Treatment records indicate that he continued to regress to the point where the examiners were concerned about his wellbeing from a physical standpoint.

On his November 2010 application for increased compensation based on unemployability, the Veteran reported that he had not worked since discharge from service.  

Having carefully reviewed the evidence of record prior to February 16, 2005, the Board finds that the Veteran is entitled to a 100 percent rating for his obsessive-compulsive disorder with depression.

Here, the evidence of record establishes that since discharge, the Veteran has experienced symptoms that most nearly approximate total occupational and social impairment.  Indeed, on initial evaluation in April 2003, the Veteran reported that in the "last couple of years" he had not able to function.  The examiner stated that his "insight and judgment [were] fair, except that he has been suffering and could have sought mental health treatment earlier."  It was noted that the Veteran was unemployed.  

Additional, VA treatment records from May 2003 document that the Veteran felt anxiety about something almost all of the time to the extent that it would likely cause chronic physical ailments.  The examiner noted that life felt like a strain to the Veteran most of the time and that he felt he was unable to "get going" and get things done and that he sometimes felt that he was about to "go to pieces."  The examiner noted that the Veteran was highly ruminative and obsessive, but at the same time, it was likely that he would deny the existence of psychological problems and that he should be monitored for suicidal ideation.  

Although not within the current period on appeal, the Board finds the October 2005 private treatment records which state that the Veteran's psychiatric condition was so bad that there were concerns about his wellbeing from a physical standpoint, coupled with the May 2003 VA treatment records that indicate that the Veteran felt anxiety about something all of the time to the extent that it would likely cause chronic physical ailments, highly probative to show that the Veteran's psychiatric condition was extremely severe and most nearly approximated total occupational and social impairment. 

The April 2003 examiner reported a GAF of 65, which is indicative of mild symptoms or some difficulty in social, occupational, or school functioning.  However, based on the May 2003 VA treatment records which indicate that it was likely that the Veteran would deny the existence of psychological problems, the Board finds the VA treatment records more probative.  The VA treatment records establish that the Veteran felt isolated, struggled with interpersonal interactions, and experienced obsessions and anxiety to the point that they would likely begin to cause physical ailments, which the later private treatment records show continued.

Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to a 100 percent rating for his obsessive-compulsive disorder with depression prior to February 16, 2005. 


ORDER

Entitlement to a 100 percent rating for obsessive-compulsive disorder with depression from February 1, 2002 to February 16, 2005, is granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


